Citation Nr: 1616608	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  15-24 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for a lung condition.

2.  Entitlement to service connection for sleep apnea.



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 






INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958 and December 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied the Veteran's claim of entitlement to service connection for a lung condition and entitlement to service connection for sleep apnea.

The case was previously remanded by the Board in August 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration.

As noted in the August 2015 Board remand, the Board noted that the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) no later than March 2002.  VA treatment records also indicate a history of pulmonary emphysema.  Moreover, the Veteran served in the Persian Gulf in 1991 and, according to a June 2002 VA examination, was exposed to smoke, fumes, and burning trash while deployed.  The Board determined that a VA examination was necessary to determine the nature and etiology of sleep apnea or lung conditions, including COPD and emphysema.

For the lung condition claim, the Board requested an additional pulmonary function test (PFT) and an opinion which considers the Veteran's history of smoke, fumes, and burning trash in service.  The Veteran underwent a VA examination in November 2015.  At that time, the examiner referenced a March 2015 PFT indicating that those PFT results accurately reflected the Veteran's current pulmonary function.  The examiner also noted that a PFT was not possible, however, she did not indicate why a current repeat PFT was not possible.  The examiner opined the Veteran's COPD/emphysema was due to the Veteran's tobacco abuse disorder noting that the Veteran continued to smoke.  The only provided rationale was that there was no diagnosed chronic lung disorder noted during the Veteran's active duty service.  There is no indication that the examiner considered the Veteran's reported history of exposure to environmental hazards while deployed and she did not explain why a new PFT was not necessary.  The Board finds the examiner should be afforded the opportunity to address these deficiencies in the provided opinion.  

For the sleep apnea claim, the Board notes that the examiner simply found that there was no indication of sleep apnea in the service treatment records.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, an additional VA addendum is necessary. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum from the November 2015 VA examiner regarding the nature and etiology of any current lung disorder and sleep apnea.  If that examiner is unavailable, request the addendum from another suitably qualified examiner.  If the examiner finds that another examination of the Veteran is necessary in order to respond to the Board's inquiry, the Veteran should be scheduled for such examination..

A.  The examiner should provide an addendum opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's currently diagnosed sleep apnea was incurred in service or is otherwise related to service.  The relevant lay and medical evidence of record should be considered.

B.  In regard to the Veteran's claimed lung condition, the examiner should explain why a PFT was not possible on examination in November 2011.  

The examiner should also explain why the Veteran's currently diagnosed COPD/emphysema is not at least as likely as not (at least a 50 percent probability) otherwise related to the claimed inservice exposure to environmental hazards.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the requested addendum. 

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate sound reasoning for all conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2.  After the requested opinions have been completed, the report(s) should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the reports are deficient in any way, it should be returned to the examiner for corrective action.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



